Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2961 Filed 01/13/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                       Plaintiff,                           Case Number 07-20189
 v.                                                         Honorable David M. Lawson

 ROBERT McDONEL,

                   Defendant.
 _____________________________________/

                 ORDER GRANTING MOTION TO REDUCE SENTENCE

        Defendant Robert McDonel, then 21 years old, was sentenced to over 100 years in prison

 in 2008 after engaging in a spree of auto parts store robberies using a handgun.            That

 extraordinarily harsh sentence was the product of a statutory sentencing scheme that required

 enhancing and stacking sentences for multiple firearm brandishing offenses even when the crimes

 were committed as part of the same episode and charged in a single indictment. Congress since

 has corrected that Draconian measure, but the legislation does not help McDonel, as the

 amendment is not retroactive. He asks the Court for relief under 18 U.S.C. 3582(c)(1)(A)(i), as

 amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239,

 which allows a sentence reduction for “extraordinary and compelling reasons.” The gross disparity

 created by the legislative changes, which mitigated the harshness in the sentencing scheme to

 which McDonel was subjected, coupled with McDonel’s youth and rehabilitative efforts, qualify

 as extraordinary and compelling reasons under section 3582(c)(1)(A)(i). Other factors that the

 Court also must consider favor relief. The motion will be granted.

                                                I.

        Over the span of two weeks in November 2006, Robert McDonel and co-conspirators

 Johnnie Cromer, Frederick Atkins, Maurice Woodley, and Kenneth Brown robbed five businesses
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2962 Filed 01/13/21 Page 2 of 16




 — mostly auto-part stores — at gunpoint in Detroit, Michigan. Police arrested Woodley first, then

 McDonel in late 2006, just as he was preparing to rob a sixth business. McDonel was 19 years

 old at the time.

         Cromer and Atkins robbed three more stores after McDonel’s arrest. During one of the

 subsequent robberies in April 2007, someone fired a gun during a struggle between Atkins and a

 customer. Atkins sprinted from the store but dropped his cell phone on the way. Police used that

 phone to track down Atkins and arrest him. Then, acting under a warrant, police arrested Cromer

 on August 2, 2007.

         A federal grand jury charged McDonel with five counts of Hobbs Act robbery in violation

 of 18 U.S.C. § 1951 and five counts of brandishing a firearm during and in relation to those

 robberies in violation of 18 U.S.C. § 924(c)(1)(A)(ii). Cromer and Adkins were added to the case

 in two superseding indictments.

         Before trial, the government offered McDonel a plea deal where it would recommend a 20-

 year sentence if he cooperated and 30 years if he did not cooperate. McDonel refused the offer,

 electing to try his case instead.

         On March 31, 2008, a jury convicted McDonel on all counts. After trial, the government

 again offered McDonel a plea deal of 20 years imprisonment if he provided information related to

 other crimes, but he also refused that offer.

         On August 6, 2008, the Court sentenced McDonel to a total sentence of 1,285 months (107

 years and 1 month) in prison, broken down as follows: one month each for the Hobbs Act robberies

 to run concurrently, 84 months (seven years) for the first section 924(c) conviction, and 300

 months (25 years) each for the remaining four section 924(c) convictions all to run consecutively

 to each other. The latter four section 924(c) convictions carried mandatory minimum sentences of




                                                 -2-
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2963 Filed 01/13/21 Page 3 of 16




 25 years because they were “second or subsequent” convictions within the meaning of section

 924(c)(1)(C) as then in effect.

        McDonel’s co-conspirators fared much better. Woodley and Cromer testified against

 McDonel and Atkins at their trial in exchange for reduced sentences. The Court sentenced

 Woodley to four years in prison, and Cromer received 20 years.

        On October 2, 2019, McDonel submitted a written request to the Warden of United States

 Penitentiary (USP) at Atwater, asking that the Warden move the Court for a reduction of his

 sentence under 18 U.S.C. §3582(c)(1)(A)(i). The Warden declined McDonel’s request in writing

 on November 4, 2019. This motion followed.

        So far, McDonel has served about 13 years of his sentence. He likely will not live long

 enough to serve all of it. His projected release date is November 21, 2098.

                                                  II.

        As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

 been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

 3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

 release.” Ibid. “The request may come through a motion in federal court filed by the Director of

 the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

 inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

 Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

 of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

 18 U.S.C. § 3582(c)(1)(A)).

        Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

 set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and




                                                 -3-
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2964 Filed 01/13/21 Page 4 of 16




 compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

 ‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

 3582(c)(1)(A)(i), (ii)). McDonel relies on subparagraph (i) of the statute. Under that provision,

 the Court can order a reduction of a sentence, even to time served, by following a procedure that

 the court of appeals has distilled into three steps. First, consider whether “extraordinary and

 compelling reasons warrant such a reduction.” Second, determine if the “reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” Third, “consider[] the

 factors set forth in section 3553(a) to the extent that they are applicable.” United States v. Ruffin,

 978 F.3d 1000, 1004-06 (6th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)).

         The Sentencing Commission’s policy statement to be considered under step two is found

 in U.S.S.G. § 1B1.13, which simply recites the statute. The commentary adds gloss, which does

 not have the force of law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration

 denied, 929 F.3d 317 (6th Cir. 2019) (en banc) (holding that the “commentary has no independent

 legal force — it serves only to interpret the Guidelines’ text, not to replace or modify it”). That

 has led the court of appeals in its evolving guidance on the subject to hold that district courts should

 dispense with step two when the motion for compassionate release comes from a prisoner and not

 the BOP. United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (“We now join the majority

 of district courts and the Second Circuit in holding that the passage of the First Step Act rendered

 § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for compassionate

 release.”) (citing United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020)).

         More recently, the court of appeals took the explanation a step further. In United States v.

 Elias, --- F.3d ---, No. 20-3654, 2021 WL 50169 (6th Cir. Jan. 6, 2021), the court ascribed

 Congress’s amendment of section 3582(c)(1) to the BOP’s “rare[]” exercise of its power to move




                                                  -4-
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2965 Filed 01/13/21 Page 5 of 16




 for sentence reductions, that “the program was plagued by mismanagement,” and that “the BOP

 ‘ha[d] no timeliness standards for reviewing . . . requests.’” 2021 WL 50169 at *1 (quoting United

 States v. Brooker, 976 F.3d 228, 231-32 (2d Cir. 2020)). It reaffirmed Jones’s holding “that §

 1B1.13 is not an applicable policy statement for compassionate-release motions brought directly

 by inmates, and so district courts need not consider it when ruling on those motions.” Id. at *2. It

 then held that “in the absence of an applicable policy statement for inmate-filed compassionate-

 release motions, district courts have discretion to define ‘extraordinary and compelling’ on their

 own initiative.” Ibid.

                                                 A.

        McDonel has exhausted his administrative remedy within the BOP, submitting a written

 request to the Warden to move for a reduction of sentence under section 3582(c)(1)(A)(i) on

 October 2, 2019. That request was denied, and McDonel waited the requisite 30 days before filing

 his motion in this Court.

                                                 B.

        Addressing the first element — extraordinary and compelling reasons — McDonel argues

 that the amendment to section 924(c)’s enhanced mandatory sentence stacking provisions wrought

 by the First Step Act, coupled with the effect of the old regime’s resulting “indefensibly harsh,

 stacked sentences” and his substantial (albeit imperfect) rehabilitation efforts, satisfies this

 element.

        Because McDonel went to trial on all five robbery counts and their accompanying section

 924(c) charges, his convictions called for a seven-year sentence on the first section 924(c) count

 and four 25-year sentences on the rest of the 924(c) convictions that are to run consecutively to

 each other, resulting in a total sentence of 107 years on the firearm charges alone. Section 403 of




                                                -5-
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2966 Filed 01/13/21 Page 6 of 16




 the First Step Act clarified that 924(c) sentences can be stacked only if the second offense occurs

 after a final conviction on the first offense. § 403(a), 132 Stat. at 5221–22. In other words, if

 sentenced today, a court would add only seven years on each count to McDonel’s sentence for

 brandishing a gun during the robberies, not 25 years. Congress did not make this change

 retroactive. § 403(b), 132 Stat. at 5222.

        The government maintains that the non-retroactive changes to section 924(c) cannot

 constitute extraordinary and compelling circumstances allowing compassionate release because

 doing so would defy Congress’s intent in choosing not to make section 403 of the First Step Act

 retroactive.

        Congress never defined what constitutes “extraordinary and compelling” other than that

 “[r]ehabilitation of the defendant alone” is insufficient. 28 U.S.C. § 994(t). As noted above, it

 was the BOP’s fumbling its initial charge to bring compassionate release motions in appropriate

 cases, committed to it exclusively in the Sentencing Reform Act of 1984, see Pub. L. No. 98-473,

 98 Stat. 1837 (Oct. 12, 1984), that “spurred Congress to pass the First Step Act.” United States v.

 Maumau, No. 08-758, 2020 WL 806121, at *5 (D. Utah Feb. 18, 2020). “Extraordinary” is defined

 as “going beyond what is usual, regular, or customary; or exception to a very marked extent,”

 Merriam-Webster      Dictionary    (2019),   available   at   https://www.merriam-webster.com/

 dictionary/extraordinary; and “compelling” is defined as “forceful; demanding attention;

 convincing,” ibid., available at https://www.merriam-webster.com/dictionary/compelling.          A

 sense of how those definitions apply in context can be found in the Senate Report that accompanied

 the Sentencing Reform Act, where Congress indicated that sentence modifications would be

 appropriate in “cases of severe illness, cases in which other extraordinary and compelling

 circumstances justify a reduction of an unusually long sentence, and some cases in which the




                                                -6-
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2967 Filed 01/13/21 Page 7 of 16




 sentencing guidelines for the offense of which the defender was convicted have been later amended

 to provide a shorter term of imprisonment.” S. Rep. No. 98-225, at 55-56 (1984) (emphasis added).

 That last reason likely would apply with greater force to a legislative reduction of a mandatory,

 consecutive sentence.

        Nevertheless, despite that expression of intent, a 2013 Inspector General’s report by the

 Department of Justice found that “although the BOP’s regulations and Program Statement permit

 non-medical circumstances to be considered as a basis for compassionate release, the BOP

 routinely rejects such requests and did not approve a single non-medical request during the 6-year

 period of our review.” U.S. Dep’t Of Justice, The Federal Bureau of Prisons’ Compassionate

 Release Program, at ii, (Apr. 2013). And the government in this case maintains that the Court

 should take the same position because a finding that an extraordinary and compelling reason can

 arise from a nonmedical reason, particularly from the harshness of a mandatory sentence, would

 trench upon Congress’s prerogative when it declined to make its changes to section 924(c) non-

 retroactive. Although “this is a relevant consideration, it ultimately has little bearing on the court’s

 conclusion. It is not unreasonable for Congress to conclude that not all defendants convicted under

 § 924(c) should receive new sentences, even while expanding the power of the courts to relieve

 some defendants of those sentences on a case-by-case basis.” Maumau, 2020 WL 806121, at *7;

 see also United States v. O’Bryan, No. 96-10076, 2020 WL 869475, at *1 (D. Kansas Feb. 21,

 2020) (the prohibition on retroactive application “simply establishes that a defendant sentenced

 before the [First Step Act] is not automatically entitled to resentencing; it does not mean that the

 court may not or should not consider the effect of a radically changed sentence for purposes of

 applying § 3582(c)(1)(A)”). More to the point, “the Congressional decision not to make the §

 924(c) change retroactive spares the courts an avalanche of applications and inevitable re-




                                                  -7-
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2968 Filed 01/13/21 Page 8 of 16




 sentencings, no doubt in many cases that do not feature the same grave characteristics presented

 here.” United States v. Haynes, No. 93-CR-1043, 2020 WL 1941478, at *16 (E.D.N.Y. Apr. 22,

 2020).

          McDonel is eligible for compassionate release because of his harsh sentence — which

 would not be imposed under the law today — together with his youth and record of rehabilitation,

 discussed below. McDonel was 21 years old when he received a sentence that effectively commits

 him to spend the rest of his life in prison. On its face, his 107-year (1,285-month) sentence is

 extraordinarily long, and it appears particularly disproportionate when compared to average

 federal sentences for similar or more serious crimes: robbery (109 months); firearms (50 months);

 murder (255 months); drug trafficking (76 months); and kidnapping (171 months). United States

 Sentencing Commission, 2019 Annual Report and Sourcebook of Federal Sentencing Statistics,

 Table 27. If sentenced for the same conduct today, McDonel would face a mandatory sentence of

 35 years, less than a third of what he received.

          The Court called the circumstances of this sentence to the attention of the United States

 Attorney many months ago, observing, essentially, that although “[t]here are injustices in our

 criminal justice system [that] . . . often result from the misuse of prosecutorial power . . .

 prosecutors also use their powers to remedy injustices.” United States v. Holloway, 68 F. Supp.

 3d 310, 311 (E.D.N.Y. 2014) (noting that the United States Attorney has “the power to seek justice

 even after all appeals and collateral attacks have been exhausted and there is neither a claim of

 innocence nor any defect in the conviction or sentence. Even in those circumstances, a prosecutor

 can do justice by the simple act of going back into court and agreeing that justice should be done”).

 That request was met with inaction earlier and resistance now that the defendant has filed a motion

 for relief.




                                                    -8-
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2969 Filed 01/13/21 Page 9 of 16




        The response, however disappointing, was predictable. As another court in a similar case

 explained, “it is easy to be a tough prosecutor. Prosecutors are almost never criticized for

 . . . saying ‘there’s nothing we can do’ about an excessive sentence after all avenues of judicial

 relief have been exhausted. Doing justice can be much harder. It takes time and involves work,

 including careful consideration of the circumstances of particular crimes, defendants, and victims

 — and often the relevant events occurred in the distant past. It requires a willingness to make hard

 decisions, including some that will be criticized.” Id. at 316. Apparently, the United States

 Attorney was not up to the task here.

        Nonetheless, at least two circuit courts have found that this “drastic change” in the law,

 eliminating such lengthy mandatory sentences, when considered along with a defendant’s

 individual circumstances such as youth and prison behavior, constitutes an extraordinary and

 compelling reason to reduce a sentence. United States v. McCoy, 981 F.3d 271, 286 (4th Cir.

 2020) (“The fact that Congress chose not to make § 403 of the First Step Act categorically

 retroactive does not mean that courts may not consider that legislative change in conducting their

 individualized reviews of motions for compassionate release under § 3582(c)(1)(A)(i). We

 emphasize, as did the district courts, that these judgments were the product of individualized

 assessments of each defendant's sentence. And we note that in granting compassionate release, the

 district courts relied not only on the defendants’ § 924(c) sentences but on full consideration of the

 defendants’ individual circumstances,” like their youth when sentenced, the substantial sentences

 already served, and behavior in prison); Brooker, 976 F.3d at 234, 238 (same). Numerous district

 courts have reached the same conclusion. See United States v. Marks, 455 F. Supp. 3d 17

 (W.D.N.Y. 2020); United States v. Brown, 411 F. Supp. 3d 446 (S.D. Iowa, 2019); United States

 v. Taniguchi, No. 00-50, 2020 WL 6390061, at *3-5 (S.D. Ohio Nov. 2, 2020); United States v.




                                                 -9-
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2970 Filed 01/13/21 Page 10 of 16




  Baker, No. 10-20513, 2020 WL 4696594, at *3 (E.D. Mich. Aug. 13, 2020); United States v.

  Ellerby, No. 95-CR-00077, ECF No. 172 (E.D.N.Y. Apr. 29, 2020); United States v. Haynes, No.

  93-CR-1043, 2020 WL 1941478 (E.D.N.Y. Apr. 22, 2020); United States v. Decator, No. CR-95-

  0202, 2020 WL 1676219 (D. Md. Apr. 6, 2020); United States v. Chan, No. 96-cr-00094, 2020

  WL 1527895, at *5 (N.D. Cal. Mar. 31, 2020); United States v. Owens, No. 97- CR-2546, ECF

  No. 81 (S.D. Cal. Mar. 23, 2020); United States v. Redd, No. 97-CR-00006, 2020 WL 1248493

  (E.D. Va. Mar. 16, 2020); United States v. Young, No. 00-CR-00002, 2020 WL 1047815 (M.D.

  Tenn. Mar. 4, 2020); United States v. O’Bryan, No. 96-CR-10076, 2020 WL 869475 (D. Kan.,

  Feb. 21, 2020); Maumau, 2020 WL 806121; United States v. Urkevich, No. 03CR37, 2019 WL

  6037391 (D. Neb, Nov. 14, 2019). The sentence in this case is, save one other, the most lopsided

  and disproportionately severe sentence the Court has had to mete out in more than 20 years on the

  bench. The changes in the law and their potential mitigating effect on McDonel’s sentence easily

  qualify as extraordinary and compelling reasons to afford relief when considered with the other

  factors discussed below.

                                                 C.

         Once the defendant has made a satisfactory showing of extraordinary and compelling

  circumstances, the Court then must consider the relevant factors in 18 U.S.C. § 3553(a). The

  government insists that compliance with the Sentencing Commission’s policy statement on

  compassionate release is mandatory, pointing to one line in section 1B1.13 that requires the

  prisoner to prove lack of dangerousness. That argument is a dead letter after the Sixth Circuit’s

  decision in Jones, 980 F.3d at 1109 (“Until the Sentencing Commission updates § 1B1.13 to reflect

  the First Step Act, district courts have full discretion in the interim to determine whether an




                                               - 10 -
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2971 Filed 01/13/21 Page 11 of 16




  ‘extraordinary and compelling’ reason justifies compassionate release when an imprisoned person

  files a § 3582(c)(1)(A) motion.”).

         That is not to say that dangerousness is irrelevant. It is a factor incorporated in section

  3553(a), which must be “consider[ed]” before release for extraordinary and compelling reasons

  may be allowed. See 18 U.S.C. § 3553(a)(2)(C) (requiring a sentencing court to consider “the

  need . . . to protect the public from further crimes of the defendant”). And any sentence reduction

  also must account for “the seriousness of the offense,” the need “to promote respect for the law,”

  and “afford adequate deterrence to criminal conduct.” Id. § (2)(A), (C). These factors are to be

  considered together with the prisoner’s circumstances to arrive at a conclusion that they are

  sufficiently extraordinary and compelling to justify a sentence reduction.

         Start with “the nature and circumstances of the offense and the history and characteristics

  of the defendant.” 18 U.S.C. § 3553(a)(1). McDonel’s crimes without question are serious. He

  and four others went on a spree over a two-week period robbing five retail stores and he was getting

  ready to rob a sixth. He brandished a gun during each of the robberies. Almost $7,300 was stolen.

         McDonel was the youngest of the band of robbers. He was 19 years old at the time and

  had no previous criminal convictions. He was raised by his single mother, who herself was

  diagnosed with diabetes as a child. McDonel spent most of his childhood helping his mother

  receive treatments and caring for his half-brother until his mother passed away when he was 13

  and his half-brother was eight. McDonel was very close to his mother and was devastated by her

  passing. He began to get into trouble and moved to live with his father, an engineer at an Army

  Base in Maryland. His father tried to help McDonel, but he was unsuccessful. McDonel alleges

  that his connection with his family is still very strong, despite being incarcerated far away from

  them in California. In addition to his maternal half-brother, with whom he is still close, McDonel




                                                 - 11 -
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2972 Filed 01/13/21 Page 12 of 16




  has three paternal half-sisters, one stepsister, and one stepbrother, all of whom are supportive of

  him.

         The parties paint starkly different pictures of McDonel’s post-conviction behavior. The

  government maintains that McDonel never quite reformed his ways.               While incarcerated,

  corrections officers caught McDonel with a weapon three times: they found a 6-inch flat piece of

  metal in 2009, a shiv made of a beard-trimmer blade melted at an angle on a toothbrush in 2010,

  and a melted plastic shank hidden in his toilet in 2013. And in 2012, McDonel assaulted an inmate,

  trying to punch him in the face. He also tried to bribe a prison official that same year, writing him

  a letter that offered to pay the official $1,000 a month for “15 cans of chew a week.” And he has

  been written up a half dozen times for abusing telephone privileges and refusing orders.

         But that all occurred over seven years ago. Since then, McDonel informs the Court, he has

  been a “model inmate and has demonstrated a determination to turn his life around.” He strayed

  once in 2017, when officers caught him with synthetic marijuana he acquired after he learned that

  his uncle, with whom he was close, passed away. But otherwise, he has held stable positions in

  the jail kitchen and as an orderly in his unit. He spent over 500 hours in education courses and

  graduated from the “The 7 Habits of Highly Effective People” in May 2016. He has been trying

  to enroll in the prison’s General Educational Development (“GED”) program, but he has been

  unable to do so because the limited spots in the program have been given to inmates with shorter

  sentences and a higher likelihood of release. Aging apparently has had its beneficial and

  predictable effect.   As McDonel’s attorney points out, (1) delinquency “‘is usually not an

  indication of an indelible personality trait’” and (2) there is good reason to believe McDonel will

  have aged out of violent crime by the time he is released. ECF No. 215, PageID.2461 (quoting

  MacArthur Foundation Research Network on Law and Neuroscience, How Should Justice Policy




                                                 - 12 -
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2973 Filed 01/13/21 Page 13 of 16




  Treat   Young     Offenders?    Law     and   Neuro     (Feb.   2017),    http://www.lawneuro.org/

  adol_dev_brief.pdf; see also United States v. Marshall, 736 F.3d 492, 503 (6th Cir. 2013) (noting

  that “[a] defendant’s youth, with its varying characteristics of immaturity, vulnerability, and less-

  than-fully-developed character, is always a factor in determining an appropriate sentence. It is

  plain that ‘children are constitutionally different from adults’ not because they are under 18 years

  of age, but because they have not attained the level of maturity that characterizes adult mentation”)

  (Lawson, J., concurring) (quoting Miller v. Alabama, 567 U.S. 460, 471 (2012)).

          The sentence also must “reflect the seriousness of the offense,” “promote respect for the

  law,” and “provide just punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A). The sentence

  imposed in this case does not satisfy any of those requirements. As noted above, the 107-year

  sentence is far greater than sentences typically given for more serious crimes. A sentence that is

  too harsh undermines respect and confidence in the criminal justice system just as does a sentence

  that is too lenient. And the sentence here actually works an injustice. The other recognized goals

  of deterrence and protecting the public from future crimes that the defendant may commit, 18

  U.S.C. § 3553(a)(2)(B)-(C), can be achieved with a far shorter sentence. In fact, the government

  would have been satisfied with a prison sentence of less than 20% as long as the 107 years

  McDonel received.      It recommended a 30-year unconditional sentence and 20 years with

  cooperation. And sentencing a youthful defendant to such a long prison term actually deprives

  him of “needed educational or vocational training,” 18 U.S.C. § 3553(a)(2)(D), since he is not

  eligible for programming when his release date is so far off in the distant future.

          Congress has instructed courts “to avoid unwarranted sentence disparities among

  defendants with similar records who have been found guilty of similar conduct.” 18 U.S.C. §

  3553(a)(6). The Sentencing Commission’s annual report illustrates how the present sentence is




                                                 - 13 -
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2974 Filed 01/13/21 Page 14 of 16




  disproportionate to the sentences for crimes of equal or greater seriousness. And McDonel’s

  sentence by far exceeded the length of the sentences of his older and more seasoned codefendants,

  some of whom had previous convictions. The government points out that McDonel’s co-

  conspirators were not similarly situated to him and that they fared better at sentencing because

  they cooperated with the government. But cooperation alone does not justify such a wide disparity

  between McDonel’s 107-year sentence, Cromer’s 20-year sentence, and Woodley’s four-year

  prison term.

         Moreover, the government’s argument misses the point here. Although it is true that the

  Court had good reason to treat McDonel’s co-conspirators differently, the fact remains that

  McDonel’s current sentence (107 years) is more than three times the mandatory minimum sentence

  he would have faced if convicted today.

         Consideration of the section 3553(a) factors does not support McDonel’s immediate

  release. It does, however, support a reduction in his sentence. And section 3582(c)(1)(A) contains

  neither a mandate for the Court to order immediate release nor any curtailment on the Court’s

  authority to reduce a sentence once extraordinary and compelling reasons are found. Maumau,

  2020 WL 806121, at *8 (“[N]otwithstanding the colloquial references to [the] motion as one for

  “compassionate release,” the court need not actually modify the sentence to effectuate [the

  defendant’s] immediate release from prison.”) (citing Urkevich, 2019 WL 6037391 at *4). Section

  3582(c)(1)(A)(i) authorizes the Court to override statutory mandatory mimina and mandatory

  consecutive sentencing provisions to order immediate release. It follows that this authority extends

  to sentencing reductions, even in the face of such mandatory sentencing provisions found in other

  statutes. See 18 U.S.C. § 3582(c)(1)(A)(i) (stating that “in any case . . . the court . . . may reduce

  the term of imprisonment (and may impose a term of probation or supervised release with or




                                                  - 14 -
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2975 Filed 01/13/21 Page 15 of 16




  without conditions that does not exceed the unserved portion of the original term of imprisonment)

  . . . if it finds that . . . extraordinary and compelling reasons warrant such a reduction”) (emphasis

  added).

            After evaluating all the pertinent factors, and taking a cue from the government, a total

  sentence of 20 years in prison for these gun-enabled robberies is sufficient but not greater than

  necessary to achieve the goals Congress has identified in both sections 3553(a) and

  3582(c)(1)(A)(i). That sentence will require McDonel to serve approximately seven more years

  during which he will have access to the programming that has been denied him due to the

  remoteness of his release date. It also will allow ample time for post-incarceration planning and

  placement. And it will correct the injustice that resulted from the extraordinarily long and severe

  sentence that was mandated under the now-modified statutory sentence-stacking regime that was

  in place in 2008.

                                                   III.

            McDonel has exhausted his administrative remedies.             He also has established

  “extraordinary and compelling” reasons for relief within the meaning of 18 U.S.C.

  3582(c)(1)(A)(i). The balance of the other pertinent factors favors a sentence reduction.

            Accordingly, it is ORDERED that the defendant’s motion to reduce his sentence (ECF

  No. 215) is GRANTED.

            It is further ORDERED that the defendant’s term of custody is REDUCED to a total of

  240 months as follows: one month on counts 1, 3, 5, 7, and 9 of the second superseding indictment;

  84 months on count 2 of the second superseding indictment; and 240 months on counts 4, 6, 8, and

  10 of the second superseding indictment; all sentences to run concurrently with each other.




                                                  - 15 -
Case 2:07-cr-20189-DML-RSW ECF No. 254, PageID.2976 Filed 01/13/21 Page 16 of 16




         It is further ORDERED that all the non-custodial provisions of the original judgment and

  commitment are re-imposed.

         It is further ORDERED that the defendant must provide to the probation office in the

  district where he will be released the complete address where he will reside upon release.

         Accordingly, it is ORDERED that an amended judgment and commitment will enter.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge
  Dated: January 13, 2021




                                                - 16 -
